Exhibit 10.2
CRACKER BARREL OLD COUNTRY STORE, INC.
and
SUBSIDIARIES
FY 2012 Long-Term Performance Plan
ARTICLE I
General
     1.1 Establishment of the Plan. Pursuant to the Cracker Barrel Old Country
Store, Inc. 2010 Omnibus Stock and Incentive Plan (the “Omnibus Plan”), the
Compensation Committee (the “Committee”) of the Board of Directors of Cracker
Barrel Old Country Store, Inc. (the “Company”) hereby establishes this FY 2012
Long-Term Performance Plan (the “LTPP”).
     1.2 Plan Purpose. The purposes of this LTPP are to reward officers of the
Company and its subsidiaries for the Company’s financial performance during
fiscal years 2012 and 2013 and to retain them during this time, to attract and
retain the best possible executive talent, to motivate officers to focus
attention on long-term objectives and strategic initiatives, and to further
align their interests with those of the shareholders of the Company.
     1.3 LTPP Subject to Omnibus Plan. This LTPP is established pursuant to, and
it comprises a part of the Omnibus Plan. Accordingly, all of the terms and
conditions of the Omnibus Plan are incorporated in this LTPP by reference as if
included verbatim. In case of a conflict between the terms and conditions of the
LTPP and the Omnibus Plan, the terms and conditions of the Omnibus Plan shall
supersede and control the issue.
ARTICLE II
Definitions
     2.1 Omnibus Plan Definitions. Capitalized terms used in this LTPP without
definition have the meanings ascribed to them in the Omnibus Plan, unless
otherwise expressly provided.
     2.2 Other Definitions. In addition to those terms defined in the Omnibus
Plan and elsewhere in this LTPP, whenever used in this LTPP, the following terms
have the meanings set forth below:
     (a) “2012 and 2013 Operating Income” means total operating income during
the 2012 and 2013 fiscal years, as calculated consistent with past practice and
presented in the audited financial statements, subject to adjustment as follows:
excluding (i) extraordinary gains or losses and the effects of any sale of
assets (other than in the ordinary course of business), (ii) the effects of any
changes in accounting principles, (iii) the effects of any charges or expenses
related to extraordinary, non-operational charges or expenses relating to
stockholder demands, inquiries or events and related governance

- 1 -



--------------------------------------------------------------------------------



 



and other responses, and (iv) the effects of charges or expenses related to the
Company’s organizational restructuring.
     (b) “Cause,” in addition to those reasons specified in the Omnibus Plan,
also includes unsatisfactory performance or staff reorganizations.
     (c) “Distribution Date” means the first business day of the Company’s 2013
fiscal year.
     (d) “Eligible Award” means an Award of either cash or shares of Common
Stock (“Performance Shares”) as provided in this LTPP established for each
Participant within the first 90 days of the Performance Period.
     (e) “Performance Award” means that number Performance Shares or that amount
of cash to be awarded to a Participant after the Committee determines that the
Performance Goal has been achieved and exercised its discretion n determining
whether to pay the Eligible Award or some other number or amount, as the case
may be.
     (f) “Performance Goal” means achievement of 2012 and 2013 Operating Income
during the Performance Period in an amount equal to or greater than an amount
established by the Committee within the first 90 days of the Performance Period.
     (g) “Performance Period” means the Company’s 2012 and 2013 fiscal years.
     (h) “Retirement” (or the correlative “Retire” or “Retires”) means the
voluntary termination of employment by a Participant in good standing under this
LTPP at a time when the Participant meets the definition of Retirement Eligible.
     (i) “Retirement Eligible” means that a Participant:

  1.   shall have achieved the age of 60 and

  2.   has five (5) or more years of service with the Company, its predecessors
or subsidiaries and

  3.   provides at least 60 days notice prior to the intended retirement date.

ARTICLE III
Eligibility and Participation; Awards
     3.1 Plan Eligibility. The Participants in the LTPP shall be those persons
designated by the Committee during the first 90 days of the Performance Period
or new hires or those persons who may be promoted and are designated as
Participants by the Committee at the time of hiring or promotion. No new
Participants are eligible after the second fiscal quarter of the Company’s 2013
fiscal year.
     3.2 Award Eligibility. If the Performance Goal is achieved, each
Participant shall be eligible to receive his or her Eligible Award. Each
Performance Award, however, shall, subject to Section 3.4, be determined by the
Committee based upon such measures, if any, that the Committee in its discretion
shall employ.

- 2 -



--------------------------------------------------------------------------------



 



     3.3 Calculation and Payment of Awards. After the close of the Performance
Period, the Committee shall certify in writing the achievement of the
Performance Goal and the number or amount, as the case may be, of any
Performance Award that will become payable or distributable, as the case may be,
to each Participant. No Performance Award shall be paid to any Covered Employee
if the Performance Goal is not achieved. Any Performance Award awarded by the
Committee shall be paid or distributed, as the case may be, on the Distribution
Date. The Performance Shares comprising each LTPP Award shall thereafter be
distributed, subject to forfeiture or lapse as provided in this LTPP, to each
Participant promptly following the Distribution Date.
     3.4 Committee Discretion; Limit on Awards. The Committee shall have the
discretion to establish the amount of any Performance Award payable to any
Participant, except that the Performance Award of any Covered Employee shall not
exceed either his or her Eligible Award or any limits prescribed by the Omnibus
Plan including, without limitation, the Section 162(m) Cash Maximum.
     3.5 Restrictions. Notwithstanding that the Performance Shares comprising
any LTPP Award hereunder may be earned at the end of the Performance Period,
those Performance Shares shall not vest or otherwise become distributable to a
Participant, nor, except as expressly provided herein, shall a Participant have
any of the rights of a shareholder of the Company with respect to the
Performance Shares, until the Distribution Date.
ARTICLE IV
Termination of Employment
     4.1 Termination of Employment Other Than For Cause.
     (a) If, prior to the end of the Performance Period, a Participant’s
employment is terminated because of death, disability or Retirement, any
Eligible Award shall be reduced to reflect only employment prior to that
termination. The reduced Eligible Award shall be based upon the number of
calendar months of employment from the beginning of the Performance Period until
the date of such termination. In the case of a Participant’s disability, the
employment termination shall be deemed to have occurred on the date the
Committee determines that the disability has occurred, pursuant to the Company’s
then-effective group long-term disability insurance benefit for officers. The
Performance Award shall be paid on the same schedule set forth in Section 3.3.
     (b) If, after the end of the Performance Period but prior to the
Distribution Date, a Participant Retires or a Participant’s employment is
terminated because of death or disability, any LTPP Award earned as of the end
of the Performance Period shall be payable at the time specified in Section 3.3.

- 3 -



--------------------------------------------------------------------------------



 



     4.2 Termination of Employment For Cause or Voluntary Resignation. If, prior
to the Distribution Date, a Participant’s employment is terminated for Cause (of
which the Committee shall be the sole judge), or the Participant voluntarily
resigns (other than through Retirement (as provided in Section 4.1(a) or 4.1(b))
or disability), all of the Participant’s rights hereunder shall be forfeited.
ARTICLE V
Change in Control
     5.1 Effect of Change in Control. In the event of a Change in Control prior
to the end of the Performance Period, (i), the Performance Goal shall be deemed
to have been met if the Company’s 2012 Operating Income through the end of the
fiscal month preceding the Change in Control equals or exceeds 50% of the
Company’s operating income for the comparable period in the 2011 fiscal year,
and (ii) all Performance Awards established by the Committee shall be
immediately payable in cash to Participants upon the date of the Change of
Control.

- 4 -